         Case 1:17-cv-12462-WGY Document 72 Filed 10/03/18 Page 1 of 3



                                    FOR THE
                                                                                                      WGY

ANNA V.               Individually and as
Mother and Next Friend of        Minors and
as         Representative of the Estate
KONSTANTIN M. KASHPER,
        Plainti ffs,

v.

TOYOTA MOTOR          US.A.,
       MOTOR CORPORATION,
ENTERPRISE FM TRUST
            FLEET MANAGEMENT,
         1, JOHN DOE 2, JOHN DOE
        Defendants.




       First and   'tAr,'...,..."    the Plaintiffs have withdrawn Mariusz Ziejewski as an            pvr.,>rt   A copy

of the withdrawal is attached                  It is Plaintiffs understand and    nrpprnpT!T   that

is to now withdraw this                   and that Defendant had           to do so            to Plaintiffs

withdrawing                  Ziejewski.



       Second, the motion is now moot, as Mariusz                                been withdrawn.



       Third, the allowance of                motion, especially while now moot, could cause difficulties

and embarrassment to                     Ziejewski, who can now           asked testify           he has never

been excluded             being an            witness by a



       Fourth, the ....."',,,,,.., can be construed, and this is probably unintended, to preclude the
         Case 1:17-cv-12462-WGY Document 72 Filed 10/03/18 Page 2 of 3



Plaintiffs     asserting or arguing the opinions expressed by Mariusz Ziejewski through other

                other means, Any allowance should be limited to                 Ziejewski only and not

              of what is in the                                             Ziejewski signed.

               by their attorney,
                 ~       (CJr
                     BBO#016424 Marc S, Alpert, p,e.
                      ,#940           02108-2524 Phone: 617                       Fax: 866-393-2857




              On October 3, Marc S,        filed electronically                     copies by e-
      mail on counsel for all     Notice of this filing will    sent  e-mail to all        by
                                     filing system as indicated on the Notice of ElectronIC
                                        through the Court's           System,
        Case 1:17-cv-12462-WGY Document 72 Filed 10/03/18 Page 3 of 3




                                             UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MASSACHUSETTS


                                          DOCKET NO. 1:17-CV-12462-WGY


ANNA V. KASHPER, Individually and as
Mother and Next Friend of Three Minors
and Personal Representative of the Estate of
KONSTANTIN M. KASHPER,
         Plaintiffs,
v.
TOYOTA MOTOR SALES, U.S.A., INC. 

TOYOTA MOTOR CORPORATION, 

ENTERPRISE FM TRUST 

ENTERPRISE FLEET MANAGEMENT, 

JOHN DOE 1, JOHN DOE 2, JOHN DOE 3, 

         Defendants.


PLAINTiffS' WITHDRAWAL OR NON-DESIGNATION OF MARIUSZ ZIEJEWSKl AS AN EXPERT
WITNESS

         Plaintiffs' withdraw or non-designate Mariusz Ziejewski as an expert witness.

Plaintiffs by~ts ~t~ney)

Marc S.   AIJe~ B~O~420
Marc S. Alpert, P.e.
15 Court Square, #940, Boston, MA 02108-2524
Phone: 617 227-2380, Fax: 866-393-2857
e-mail: trepla2380@juno.com




Certlfl.cate of service: I certify that an electronic copy will be served on 10-1-2018 on David Rogers, Jake Lantry,
Grace Garda, and Kate Messinger.

               ~1        ...;;;;>
                                    / /
